


AGREEMENT OF PURCHASE AND SALE
This Agreement of Purchase and Sale ("Agreement") is made and entered into by
and between Purchaser and each Seller listed below.
RECITALS
A.
Defined terms are indicated by initial capital letters. Defined terms shall have
the meaning set forth herein, whether or not such terms are used before or after
the definitions are set forth.

B.
Purchaser desires to purchase the Property owned by each Seller and each Seller
desires to sell the Property it owns, all upon the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:
ARTICLE 1 - Basic Information
1.1.
Certain Basic Terms. The following defined terms shall have the meanings set
forth below:

1.1.1.    
Seller:
Sandstone Overland Park, LLC,
a Delaware limited liability company


Estancia Dallas, LLC,
a Delaware limited liability company


Stoneridge Nashville, LLC,
a Delaware limited liability company


Vineyards Houston, LLC
a Delaware limited liability company


1.1.2.    
Purchaser:
Preferred Apartment Communities Operating Partnership, L.P., a Delaware limited
partnership




1

--------------------------------------------------------------------------------




1.1.3.    
Purchase Price:
$181,700,000.00
1.1.4.    
Earnest Money:
$1,500,000.00 (the "Initial Earnest Money") to be deposited in accordance with
Section 3.1 below, to be increased by $1,500,000.00 (the "Additional Earnest
Money") to $3,000,000.00, pursuant to Section 3.1, plus any accrued interest.
$100,000.00 of the Initial Deposit has been paid directly to Seller by Buyer and
shall be considered that part of the Initial Deposit referred to in Section 3.1
as the “Non-Refundable Amount”. An Additional deposit shall be made to Escrow
Agent in the amount of $500,000.00 which shall be made by Buyer and held in
escrow by Escrow Agent in accordance with the terms and provisions of Section
12.19 (the “Repair Escrow Funds”). If Closing occurs, Purchaser shall receive
credit against the Purchase Price for the full amount of the Repair Escrow
Funds.
1.1.5.    
Title Company:
Terra Nova Title & Settlement Services
1725 De Sales Streets NW, Suite 401
Washington, D.C. 20036
Attention: Christopher Critcher
Telephone: (202) 331-0901
Facsimile: (202) 331-0905
E-Mail: ccritcher@tnovatitle.com
AGENT for First American Title Insurance Company




2

--------------------------------------------------------------------------------




1.1.6.    
Escrow Agent:
Terra Nova Title & Settlement Services
1725 DeSales Street NW, Suite 401
Washington, D.C. 20036
Attention: Christopher Critcher
Telephone: (202) 331-0901
Facsimile: (202) 331-0905
E-Mail: ccritcher@tnovatitle.com


1.1.7.    
Broker:
Apartment Realty Advisors
1.1.8.    
Effective Date:
The date on which this Agreement is executed by the latter to sign of Purchaser
or Seller, as indicated on the signature page of this Agreement.




3

--------------------------------------------------------------------------------




1.1.9.    
Property Information Delivery Date:


July 8, 2014.
1.1.10.    
Title Commitment Delivery Date:


July 8, 2014.
1.1.11.    
Survey Delivery Date:
July 8, 2014.




4

--------------------------------------------------------------------------------




1.1.12.    
Title and Survey Review Period:


The period beginning on the Effective Date and ending on the expiration of the
Inspection Period.


1.1.13.    
Inspection Period:
The period beginning on the Effective Date and ending on July 28, 2014.


1.1.14.    
Closing Date:
October 8, 2014.




5

--------------------------------------------------------------------------------




1.1.14.    
Pre-Closing Date:
October 7, 2014

1.2.
Closing Costs. Closing costs shall be allocated and paid as follows:

Cost
Responsible Party
Title Commitment required to be delivered pursuant to Section 5.1
Seller
Premium for standard form Title Policy required to be delivered pursuant to
Section 5.4
Seller
Premium for any upgrade of Title Policy for extended or additional coverage and
any endorsements desired by Purchaser, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other Title Company charges
Purchaser
Costs of Survey and/or any revisions, modifications or recertifications thereto
Purchaser
Costs for UCC Searches (if requested by Purchaser)
Purchaser
Recording Fees
Purchaser
Any deed taxes, documentary stamps, transfer taxes, intangible taxes, mortgage
taxes or other similar taxes, fees or assessments
Purchaser
Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing
50% Seller;
50% Purchaser
Real Estate Sales Commission to Broker
Seller
All other closing costs, expenses, charges and fees
By Seller or Purchaser based on what is customary in location of Property



1.3.
Notice Addresses:

Purchaser:
Preferred Apartment Communities Operating Partnership, L.P.
One Overton Park
3625 Cumberland Boulevard, Suite 1150
Atlanta, Georgia 30339
Attention: Jeffrey R. Sprain, General Counsel
Telephone: (770) 818-4108      
Facsimile: (770) 818-4105
Email: jsprain@pacapts.com




6

--------------------------------------------------------------------------------




Copy to:
Preferred Apartment Communities Operating Partnership, L.P.
One Overton Park
3625 Cumberland Boulevard, Suite 1150
Atlanta, Georgia 30339
Attention: John A. Isakson, CCO
Telephone: (678) 589-7760
Facsimile: (678) 589-7771
Email: jisakson@pacapts.com


Preferred Apartment Communities Operating Partnership, L.P.
One Overton Park
3625 Cumberland Boulevard, Suite 1150
Atlanta, Georgia 30339
Attention: Jeff Sherman
Telephone: (678) 589-7765
Facsimile: (678) 589-7771
Email: jsherman@pacapts.com






 
Stephen F. White, Esq.
SFW Advisors, P.C.
1775 Woodstock Road, Suite 200
Roswell, Georgia 30075
Telephone: (678) 507-1020
Facsimile: 678) 507-1012
Email: swhite@sfwadvisors.com 


Seller:
Sandstone Overland Park, LLC
Estancia Dallas, LLC
Vineyards, Houston, LLC
Stoneridge Nashville, LLC
c/o JTL AREP Investments II, LLC
9201 Ward Parkway, Suite 200
Kansas City, Missouri 64114
Attention: James E. Lippert
   Whitney Greaves
Telephone: (816) 268-1499 (James E. Lippert)
   (816) 268-1404 (Whitney Greaves)
Facsimile: (816) 756-1881
E-Mail: jlippert@cresmanagement.com
   wgreaves@cresmanagement.com


Copy to:
White Goss, a Professional Corporation
4510 Belleview Avenue, Suite 300
Kansas City, Missouri 64111
Attention: John R. Weisenfels
Telephone: (816) 502-4726
Facsimile: (816) 753-9201
E-Mail: nweisenfels@whitegoss.com




7

--------------------------------------------------------------------------------




With a copy to:
Gerald R. Best, PLLC
c/o Artemis Real Estate Partners
5404 Wisconsin Avenue, Suite 410
Chevy Chase, MD 20815
Attention: Jerry Best
Telephone: (240) 482-8632
Facsimile:
E-Mail: Jerry.Best@Artemisrep.com







1.4.
Index of Certain Additional Defined Terms:

Additional Property Information    Section 4.2
Assignment    Subsection 7.3.2
Casualty Notice    Section 6.2
CERCLA    Section 11.3
Closing    Section 7.1
Deed    Subsection 7.3.1
Due Diligence Termination Notice    Section 4.5
ERISA    Subsection 7.4.2
Hazardous Materials    Section 11.4
Improvements    Subsection 2.1.1
Independent Consideration    Section 3.2
Intangible Personal Property    Subsection 2.1.4
Land    Subsection 2.1.1
Lease Files    Subsection 4.2.1
Leases    Subsection 2.1.2
License Agreements    Subsection 2.1.5
Material Damage    Subsection 6.2.1
Operating Statements    Subsection 4.1.2
Permitted Exceptions    Section 5.3
Permitted Outside Parties    Section 4.8
Property    Section 2.1
Property Documents    Section 4.5
Property Information    Section 4.1
Real Property    Subsection 2.1.1
Rent Roll    Subsection 4.1.1
Reports    Section 4.6
Service Contracts    Subsection 2.1.4
Survey    Section 5.2
Survival Period    Section 9.3
Tangible Personal Property    Subsection 2.1.3
Taxes    Section 8.1
Tenant Receivables    Section 8.1
Title Commitment    Section 5.1
Title Policy    Section 5.4


ARTICLE 2 - Property

8

--------------------------------------------------------------------------------




2.1.Subject to the terms and conditions of this Agreement each Seller agrees to
sell to Purchaser, and Purchaser agrees to purchase from each Seller, the
following property (collectively, the "Property"):
2.1.1    Real Property. The land described in Exhibit A attached hereto (the
"Land"), together with (i) all improvements located thereon ("Improvements"),
(ii) all and singular the rights, benefits, privileges, easements, tenements,
hereditaments, and appurtenances thereon or in anywise appertaining thereto, and
(iii) without warranty, all right, title, and interest of Seller, if any, in and
to all strips and gores and any land lying in the bed of any street, road or
alley, open or proposed, adjoining such Land (collectively, the "Real
Property").
2.1.2    Leases. All of Seller's right, title and interest, in all leases of the
Real Property, including leases which may be made by Seller after the Effective
Date and prior to Closing as permitted by this Agreement (the "Leases"), and all
Tenant Deposits (as hereinafter defined) owned by Seller in connection
therewith.
2.1.3    Tangible Personal Property. All of Seller's right, title and interest,
without warranty other than Seller’s warranty against any party claiming by
through or under Seller , in the equipment, machinery, furniture, furnishings,
supplies and other tangible personal property, if any, owned by Seller and now
or hereafter located in and used in connection with the operation or ownership
of the Real Property (collectively the "Tangible Property"), but specifically
excluding any items of personal property owned by tenants at or on the Real
Property, any items of personal property owned by third parties and leased to
Seller and items of personal property listed on Exhibit K (collectively, the
"Excluded Property").
2.1.4    Intangible Personal Property. All of Seller's right, title and
interest, if any, without warranty, in all intangible personal property related
to the Real Property and the Improvements, including, without limitation: all
trade names and trade marks associated with the Real Property and the
Improvements, including Seller's rights and interests, if any, in the name of
the Real Property; the plans and specifications and other architectural and
engineering drawings for the Improvements, if any (to the extent assignable
without cost to Seller); contract rights related to the operation, ownership or
management of the Real Property, including maintenance, service, construction,
supply and equipment rental contracts, if any, but not including Leases or
License Agreements (collectively, the "Service Contracts") (but only to the
extent assignable without cost to Seller and Seller's obligations thereunder are
expressly assumed by Purchaser pursuant to this Agreement); warranties (to the
extent assignable without cost to Seller); governmental permits, approvals and
licenses, if any (to the extent assignable without cost to Seller); any internet
website and associated domain names maintained by Seller and/or any affiliate of
Seller exclusively for the Property, but excluding Seller’s websites which list
all properties owned by Seller or its affiliates, and telephone exchange numbers
(to the extent assignable without cost to Seller) (all of the items described in
this Subsection 2.1.4 collectively referred to as the "Intangible Personal
Property").
2.1.5    License Agreements. All of Seller's right, title and interest in and to
all agreements (other than Leases), if any, for the leasing or licensing of
rooftop space or equipment, telecommunications equipment, cable access and other
space, equipment and facilities (including, without limitation, agreements with
laundry service providers) that are located on or within the Real Property and
generate income to Seller as the owner of the Real Property, including
agreements which may be made by Seller after the Effective Date and prior to
Closing as permitted by this Agreement (the "License Agreements"). Anything in
this Agreement to the contrary notwithstanding, Purchaser shall assume the
obligations of the "lessor" or "licensor" under all License Agreements, some or
all of which may be non-cancelable.
ARTICLE 3 - Earnest Money

9

--------------------------------------------------------------------------------




3.1.Deposit and Investment of Earnest Money. Within three (3) business days
after the Effective Date, Purchaser shall deposit the Initial Earnest Money with
Escrow Agent less the Non-Refundable Amount which Purchaser has previously paid
to Seller. If upon the expiration of the Inspection Period, this Agreement is
still in force and effect, Purchaser shall, no later than one (1) business day
after the last day of the Inspection Period, deposit the Additional Earnest
Money, if any, as specified in Subsection 1.1.4 above, with Escrow Agent. The
Non-Refundable Amount shall be retained by Seller if Purchaser terminates this
Agreement in accordance with Section 4.5 under a right of Purchaser to so
terminate. Escrow Agent shall invest the Earnest Money in government insured
interest-bearing accounts satisfactory to Seller and Purchaser, shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments made.
Such account shall have no penalty for early withdrawal, and Purchaser accepts
all risks with regard to such account.
3.2.Independent Consideration. The Non-Refundable Amount shall be deemed to be
independent consideration for Seller's performance under this Agreement
("Independent Consideration"), which shall be retained by Seller in all
instances, but shall be applied against the Purchase Price as a part of the
Earnest Money at Closing.
3.3.Form; Failure to Deposit. The Earnest Money and the Independent
Consideration shall be in the form of a certified or cashier's check or the wire
transfer to Escrow Agent of immediately available U.S. federal funds. If
Purchaser fails to timely deposit any portion of the Earnest Money within the
time periods required, and such failure shall not be cured within one (1)
business day after the effective date of written notice of such failure by
Seller to Purchaser, Seller may terminate this Agreement by written notice to
Purchaser, in which event any Earnest Money that has previously been deposited
by Purchaser with Escrow Agent shall be delivered to Seller and thereafter the
parties hereto shall have no further rights or obligations hereunder, except for
rights and obligations which, by their terms, survive the termination hereof.
3.4.Disposition of Earnest Money. The Earnest Money and the amount of the Repair
Escrow Fund shall be applied as a credit to the Purchase Price at Closing.
However, if Purchaser elects to terminate this Agreement prior to the expiration
of the Inspection Period pursuant to Section 4.5, Escrow Agent shall pay the
entire Initial Earnest Money less the Non-Refundable Amount to Purchaser
following receipt of the Due Diligence Termination Notice ( as defined in
Section 4.5) from Purchaser notifying Seller that Purchaser is terminating this
Agreement for a reason that entitles it to receive a refund of the Initial
Deposit less the Non-Refundable Amount pursuant to Section 4.5. No notice to
Escrow Agent from Seller shall be required for the release of the Earnest Money
to Purchaser by Escrow Agent if Purchaser terminates this Agreement for a reason
that entitles Purchaser to receive a refund of the Initial Deposit less the
Non-Refundable Amount prior to the expiration of the Inspection Period pursuant
to Section 4.5. In the event of a termination of this Agreement by Purchaser
pursuant to Section 4.5 for any other reason, Escrow Agent is authorized to
deliver the Earnest Money to Seller pursuant to the terms hereof following
receipt by Escrow Agent and the Seller written notice of such termination from
the terminating party. If a dispute arises between Seller and Purchaser
regarding which party is entitled to the Earnest Money, Escrow Agent may
interplead the Earnest Money into a court of competent jurisdiction in the
county in which the Earnest Money has been deposit. All attorneys' fees and
costs and Escrow Agent's costs and expenses incurred in connection with such
interpleader shall be assessed against the party that is not awarded the Earnest
Money, or if the Earnest Money is distributed in part to both parties, then in
the inverse proportion of such distribution.
In performing its duties hereunder, Escrow Agent shall not incur any liability
to anyone for any damages, losses or expenses, except for its gross negligence
or willful misconduct, and it shall accordingly not incur any such liability
with respect to any action taken or omitted (a) in good faith upon advice of its
counsel or (b) in reliance upon any instrument, including any written notice or
instruction provided for in

10

--------------------------------------------------------------------------------




this Agreement, not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and accuracy of any
information contained therein, that Escrow Agent shall in good faith believe to
be genuine, to have been signed or presented by a proper person and to conform
to the provisions of this Agreement. Seller and Purchaser hereby agree to
indemnify and hold harmless Escrow Agent against any and all losses, claims,
damages, liabilities and expenses, including reasonable costs of investigation
and reasonable legal fees and disbursements, that may be imposed upon or
incurred by Escrow Agent in connection with the acceptance or performance of its
duties hereunder, including without limitation, any litigation arising out of
this Agreement.
ARTICLE 4 - Due Diligence
4.1Due Diligence Materials To Be Delivered. Purchaser acknowledges that pursuant
to four (4) separate Access Agreements dated July 8, 2014, one with each Seller
(the “Access Agreements”), each Seller has delivered or made available the
following documents and those documents listed on Exhibit B, to the extent such
items presently exist and are in such Seller’s possession (“the Property
Information”).
4.1.1    Rent Roll. A current rent roll ("Rent Roll") for the Property;
4.1.2    Financial Information. Copy of operating statements and a summary of
capital expenditures pertaining to the Property for the twelve (12) months
preceding the Effective Date of this Agreement or such lesser period as Seller
has owned the Property ("Operating Statements");
4.1.3    Lease Form. Copy of Seller's current standard lease form;
4.1.4    Environmental Reports. Copy of any environmental reports or site
assessments related to the Property prepared for the benefit of Seller;
4.1.5    Tax Statements. Copy of ad valorem tax statements relating to the
Property for the current tax period;
4.1.6    Title and Survey. Copy of Seller's most current title insurance
information and survey of the Property;
4.1.7    Service Contracts. A list, together with copies, of Service Contracts;
4.1.8    Personal Property. A list of the portion of the Tangible Personal
Property not included within apartment units; and
4.1.9    License Agreements. A list, together with copies of any License
Agreements.
4.2Due Diligence Materials To Be Made Available. To the extent such items are in
Seller's possession, Seller has made available to Purchaser for Purchaser's
review, at the Property, the following items and information (the "Additional
Property Information") on or before the Property Information Delivery Date, and
Purchaser at its expense shall have the right to make copies of same.
4.2.1    Lease Files. The lease files for all tenants, including the Leases,
amendments, guaranties, any letter agreements and assignments which are then in
effect ("Lease Files");

11

--------------------------------------------------------------------------------




4.2.1    Maintenance Records and Warranties. Maintenance work orders for the
twelve (12) months preceding the Effective Date of this Agreement and
warranties, if any, on roofs, air conditioning units, fixtures and equipment;
4.2.1    Plans and Specifications. Building plans and specifications relating to
the Property; and
4.2.1    Licenses, Permits and Certificates of Occupancy. Licenses, permits and
certificates of occupancy relating to the Property.
4.3Physical Due Diligence. Commencing on the Effective Date and continuing until
the Closing or earlier termination of this Agreement, Purchaser shall have
access to the Property at all reasonable times during normal business hours,
upon appropriate notice to tenants as permitted or required under the Leases,
for the purpose of conducting reasonably necessary tests, including surveys and
architectural, engineering, geotechnical and environmental inspections and
tests, provided that (i) Purchaser must give Seller twenty‑four (24) hours'
prior telephone or written notice of any such inspection or test, and with
respect to any intrusive inspection or test (i.e., core sampling) must obtain
Seller's prior written consent (which consent may be given, withheld or
conditioned in Seller's sole discretion), (ii) prior to performing any
inspection or test, Purchaser must deliver a certificate of insurance to each
Seller evidencing that Purchaser and its contractors, agents and representatives
have in place reasonable amounts of commercial general liability insurance and
workers compensation insurance for its activities on the Property in terms and
amounts reasonably satisfactory to such Seller covering any accident arising in
connection with the presence of Purchaser, its contractors, agents and
representatives on the Property, which insurance shall name each Seller as an
additional insured thereunder, and (iii) all such tests shall be conducted by
Purchaser in compliance with Purchaser's responsibilities set forth in
Section 4.10 below. Purchaser shall bear the cost of all such inspections or
tests and shall be responsible for and act as the generator with respect to any
wastes generated by those tests. Subject to the provisions of Section 4.8
hereof, Purchaser or Purchaser's representatives may meet with any tenant;
provided, however, Purchaser must contact Seller at least forty-eight (48) hours
in advance by telephone or fax to inform Seller of Purchaser's intended meeting
and to allow Seller the opportunity to attend such meeting if Seller desires.
Subject to the provisions of Section 4.8 hereof, Purchaser or Purchaser's
representatives may meet with any governmental authority for any good faith,
reasonable purpose in connection with the transaction contemplated by this
Agreement; provided, however, Purchaser must contact Seller at least forty‑eight
(48) hours in advance by telephone or fax to inform Seller of Purchaser's
intended meeting and to allow Seller the opportunity to attend such meeting if
Seller desires.
4.4[Reserved]
4.5Due Diligence/Termination Right. Purchaser shall have through the last day of
the Inspection Period in which to (i) examine, inspect, and investigate the
Property Information and the Additional Property Information (collectively, the
"Property Documents") and the Property and, in Purchaser's sole and absolute
judgment and discretion, determine whether the Property is acceptable to
Purchaser, (ii) notify Seller of any title or survey objections as described in
Section 5.3 herein, (iii) obtain all necessary internal approvals, and
(iv) satisfy all other contingencies of Purchaser. Notwithstanding anything to
the contrary in this Agreement, Purchaser may terminate this Agreement for any
reason or no reason by giving written notice of termination to Seller and Escrow
Agent (the "Due Diligence Termination Notice") on or before the last day of the
Inspection Period. If the Due Diligence Termination Notice sent by Purchaser is
either for the reason (i) Purchaser’s environmental inspections and tests
conducted during the Inspection Period discloses material environmental
contamination or other environmental concerns which are unacceptable to
Purchaser in exercise of its good faith judgment; or (ii) Purchaser has given
notice to

12

--------------------------------------------------------------------------------




Seller of objections to title and survey for a Property pursuant to Section 5.3
which are material and Seller fails or refuses to cure such title and survey
objections pursuant to Section 5.3 herein, Purchaser shall be entitled to the
return from Escrow Agent of the Initial Deposit less the Non-Refundable Amount.
In the event Purchaser sends Seller a Due Diligence Termination Notice for any
other reason, Escrow Agent shall pay the Initial Deposit (less the
Non-Refundable Amounts which Seller has in its possession) to Seller. If
Purchaser does not give a Due Diligence Termination Notice, this Agreement shall
continue in full force and effect, Purchaser shall be deemed to have waived its
right to terminate this Agreement pursuant to this Section 4.5, and Purchaser
shall be deemed to have acknowledged that it has received or had access to all
Property Documents and conducted all inspections and tests of the Property that
it considers important.
4.6Return of Documents and Reports. If this Agreement terminates for any reason
other than Seller's default hereunder, Purchaser shall promptly return and/or
deliver to Seller all Property Documents and copies thereof. Additionally, if
this Agreement terminates for any reason other than Seller's default, then
Purchaser must deliver to Seller copies of all third party reports,
investigations and studies, other than economic analyses (collectively, the
"Reports" and, individually, a "Report") prepared for Purchaser in connection
with its due diligence review of the Property. The Reports shall be delivered to
Seller without any representation or warranty as to the completeness or accuracy
of the Reports or any other matter relating thereto, and Seller shall have no
right to rely on any Report without the written consent of the party preparing
same. Purchaser's obligation to deliver the Property Documents and the Reports
to Seller shall survive the termination of this Agreement.
4.7Service Contracts. On or prior to the last day of the Inspection Period,
Purchaser will advise Seller in writing of which Service Contracts it will
assume and for which Service Contracts Purchaser requests that Seller deliver
written termination at or prior to Closing, provided Seller shall have no
obligation to terminate, and Purchaser shall be obligated to assume, any Service
Contracts which by their terms cannot be terminated without penalty or payment
of a fee. Seller shall deliver at Closing notices of termination of all Service
Contracts that are not so assumed. Purchaser must assume the obligations arising
from and after the Closing Date under those Service Contracts (i) that Purchaser
has agreed to assume, or that Purchaser is obligated to assume pursuant to this
Section 4.7, and (ii) for which a termination notice is delivered as of or prior
to Closing but for which termination is not effective until after Closing.
4.8Proprietary Information; Confidentiality. Purchaser acknowledges that the
Property Documents are proprietary and confidential and will be delivered to
Purchaser solely to assist Purchaser in determining the feasibility of
purchasing the Property. Purchaser shall not use the Property Documents for any
purpose other than as set forth in the preceding sentence. Purchaser shall not
disclose the contents to any person other than to those persons who are
responsible for determining the feasibility of Purchaser's acquisition of the
Property and who have agreed to preserve the confidentiality of such information
as required hereby (collectively, "Permitted Outside Parties"); provided,
however, Purchaser shall disclose only such information to a particular
Permitted Outside Party as is reasonably necessary for that Permitted Outside
Party to perform its role in assisting Purchaser to determine the feasibility of
its acquisition of the Property, and nothing more. At any time and from time to
time, within two (2) business days after Seller's request, Purchaser shall
deliver to Seller a list of all parties to whom Purchaser has provided any
Property Documents or any information taken from the Property Documents.
Purchaser shall not divulge the contents of the Property Documents and other
information except in strict accordance with the confidentiality standards set
forth in this Section 4.8. In permitting Purchaser to review the Property
Documents or any other information, Seller has not waived any privilege or claim
of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created.

13

--------------------------------------------------------------------------------




4.9No Representation or Warranty by Seller. Purchaser acknowledges that, except
as expressly set forth in this Agreement, Seller has not made nor makes any
warranty or representation regarding the truth, accuracy or completeness of the
Property Documents or the source(s) thereof. Purchaser further acknowledges that
some if not all of the Property Documents were prepared by third parties other
than Seller. Seller expressly disclaims any and all liability for
representations or warranties, express or implied, statements of fact and other
matters contained in such information, or for omissions from the Property
Documents, or in any other written or oral communications transmitted or made
available to Purchaser. Purchaser shall rely solely upon its own investigation
with respect to the Property, including, without limitation, the Property's
physical, environmental or economic condition, compliance or lack of compliance
with any ordinance, order, permit or regulation or any other attribute or matter
relating thereto. Seller has not undertaken any independent investigation as to
the truth, accuracy or completeness of the Property Documents and are providing
the Property Documents solely as an accommodation to Purchaser. The provisions
of this Section 4.9 shall survive the termination of this Agreement and shall
survive the Closing.
4.10Purchaser's Responsibilities. In conducting any inspections, investigations
or tests of the Property and/or Property Documents, Purchaser and its agents and
representatives shall: (i) not disturb the tenants or materially interfere with
their use of the Property pursuant to their respective Leases; (ii) not
materially interfere with the operation and maintenance of the Property;
(iii) not damage any part of the Property or any personal property owned or held
by any tenant or any third party; (iv) not injure or otherwise cause bodily harm
to Seller, its property manager, or their respective agents, guests, invitees,
contractors and employees or any tenants or their guests or invitees; (v) comply
with all applicable laws; (vi) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Property; (vii) not
permit any liens to attach to the Real Property by reason of the exercise of its
rights hereunder; (viii) repair any damage to the Real Property resulting
directly or indirectly from any such inspection or tests; and (ix) not reveal or
disclose prior to Closing any information obtained during the Inspection Period
concerning the Property and the Property Documents to anyone other than the
Permitted Outside Parties, in accordance with the confidentiality standards set
forth in Section 4.8 above, or except for (i) any disclosure as may be required
by law to be made to any applicable governmental or quasi-governmental
authorities, (ii) any information which was already in Purchaser’s possession
prior to its receipt from Seller, (iii) any information which is or becomes
publicly available other than as a result of a disclosure by Purchaser, or (iv)
any information which is independently developed by Purchaser without reliance
on the Property Documents.
4.11Purchaser's Agreement to Indemnify. Purchaser indemnifies and holds Seller
harmless from and against any and all liens, claims, causes of action, damages,
liabilities and expenses (including reasonable attorneys' fees actually
incurred) arising out of Purchaser's inspections or tests permitted under this
Agreement or any violation of the provisions of Sections 4.3, 4.8 and 4.10;
provided, however, the indemnity shall not extend to protect Seller, Seller’s
negligence or wilful misconduct or from any pre-existing liabilities for matters
merely discovered by Purchaser (i.e., latent environmental contamination) so
long as Purchaser's actions do not aggravate any pre-existing liability of
Seller. Purchaser also indemnifies and holds Seller harmless from and against
any claim or cause of action asserted by any tenant arising from Purchaser's
breach of its obligation under Section 4.8 above to maintain the confidential
nature of any Property Documents or other information relative to such tenant.
Purchaser's obligations under this Section 4.11 shall survive the termination of
this Agreement and shall survive the Closing.
4.12Environmental Studies; Seller's Right to Terminate. As additional
consideration for the transaction contemplated in this Agreement, Purchaser must
provide to Seller, immediately following the receipt of same by Purchaser,
copies of any and all reports, tests or studies involving contamination of or
other environmental concerns relating to the Property; provided, however,
Purchaser shall have no obligation to cause any such tests or studies to be
performed on the Property. Seller acknowledges that Purchaser has

14

--------------------------------------------------------------------------------




not made and does not make any warranty or representation regarding the truth or
accuracy of any such studies or reports. Notwithstanding Section 4.11 above,
Purchaser shall have no liability or culpability of any nature as a result of
having provided such information to Seller or as a result of Seller's reliance
thereon or arising out of the fact that Purchaser merely conducted such tests or
studies, so long as Purchaser's actions do not aggravate any pre-existing
liability of Seller.
ARTICLE 5- Title and Survey
5.1Title Commitment. Seller shall cause to be prepared and delivered to
Purchaser on or before the Title Commitment Delivery Date: (i) a current
commitment for title insurance (the "Title Commitment") issued by the Title
Company, in the amount of the Purchase Price and on a standard form commitment
for the state in which the Property is located, with Purchaser as the proposed
insured, and (ii) copies of all documents of record referred to in the Title
Commitment as exceptions to title to the Property.
5.2New or Updated Survey. Seller shall deliver to Purchaser its existing survey
in accordance with Section 4.1 hereof (the "Survey"). If Purchaser desires to
have the Survey updated or re-certified, Purchaser shall advise Seller of said
request and Purchaser, at its option, will either request Seller to coordinate
such revisions and/or recertification for Purchaser or contact the surveyor
directly and arrange for same, in either case with the costs of said revised or
re-certified Survey to be allocated as set forth in Section 1.2 hereof.
5.3Title Review. During the Title and Survey Review Period, Purchaser shall
review title to the Property as disclosed by the Title Commitment and the
Survey. Purchaser shall have the right, on or before the expiration of the
Inspection Period, to notify Seller in writing of any objections Buyer may have
to title to the Property as shown in the Title Commitment or the updated Survey
of the Property. If Purchaser fails to give any such objections on or prior to
the expiration of the Inspection Period, all matters affecting title to and the
updated Survey of the Property shown on the Title Commitment shall be deemed to
be Permitted Exceptions (as hereinafter defined). If Purchaser does give notice
of objections on or prior to the expiration of the Inspection Period, then
Seller shall have seven (7) business days after the effective date of such
objections (the “Seller Election Deadline”) to elect to cure some, all or none
of Purchaser’s title and survey objections; provided, however, if such objection
is to a monetary lien of an ascertainable amount created by, through or under
Seller, Seller agrees to cure same from the Purchase Price at Closing
(collectively, the “Removable Liens”). Seller’s failure on or before the Seller
Election Deadline to notify Purchaser of which objections it elects to cure
shall be deemed to be an election by Seller to cure none of Purchaser’s
objections, subject to Seller’s mandatory obligation to cure the Removable
Liens. If Seller elects to cure less than all of the title and survey objections
(subject to Seller’s mandatory obligation to cure the Removable Liens), it shall
so notify Purchaser on or before the Seller Election Deadline, and Purchaser
shall have seven (7) business days after the Seller Election Deadline to elect
either (A) to terminate this Agreement, whereupon all rights and obligations
hereunder shall immediately terminate (other than those obligations expressly
set forth in this Agreement which specifically survive such termination), or (B)
to close the purchase and sale contemplated hereby, in which case all of
Purchaser’s uncured title and survey objections and, subject to the last
sentence of this Section 5.3, any other title matters, shall be added to and be
made a part of the Permitted Exceptions. The immediately preceding sentence
shall not relieve Seller of its obligation to cure the Removable Liens. If
Purchaser does not so respond within seven (7) business days after the Seller
Election Deadline, then Purchaser shall be deemed to have elected to terminate
this Agreement, and all rights and obligations hereunder shall immediately
terminate (other than obligations expressly set forth in this Agreement which
specifically survive such termination). Seller shall have no obligation to cure
title objections except past due real estate taxes and assessments and Removable
Liens. Seller further agrees to remove any exceptions or encumbrances to title
which are voluntarily created by, under or through Seller

15

--------------------------------------------------------------------------------




after the Effective Date without Purchaser's consent (but if requested, such
consent shall not be unreasonably withheld or delayed). The term "Permitted
Exceptions" shall mean: the specific exceptions in the Title Commitment that the
Title Company has not agreed to remove from the Title Commitment as of the end
of the Title and Survey Review Period and that Seller is not required to remove
as provided above; matters created by, through or under Purchaser; items shown
on the Survey which have not been removed as of the end of the Inspection
Period; real estate taxes not yet due and payable (or for which Purchaser is
otherwise responsible in accordance with Section 8.1); rights of tenants under
the Leases; right of tenants or licensees under License Agreements; and any
rights of licensees or other third parties under any Service Contracts not
terminated as of Closing. If title defects arise after the effective date of the
issuance of the Title Commitment but after expiration of the Inspection Period
or, if the updated Survey is received after the expiration of the Inspection
Period and discloses objectionable items not shown or disclosed on the existing
Survey, Purchaser shall be entitled to object thereto within five (5) business
days after becoming aware of such defect, but no later than August 20, 2014, and
Seller shall have a reasonable time, not to exceed five (5) days, to elect the
options set forth above upon the same conditions set forth above (unless such
defect was caused by the act or failure to act of Seller, in which event Seller
is obligated to cure same and the same shall be deemed to be a “Removable
Lien”), and the Closing Date shall be extended to the extent necessary, not to
exceed ten (10) days, to provide said additional time period.
5.4Delivery of Title Policy at Closing. In the event that the Title Company does
not issue at Closing, or unconditionally commit at Closing to issue, to
Purchaser, an ALTA Owner’s Title Insurance Policy (06-17-06) for each Property
in Tennessee and Kansas or a Texas Form T-1 Owner’s Title Insurance Policy for
each Property in Texas in accordance with the respective Title Commitment,
insuring Purchaser's title to the Real Property in the amount of the portion of
the Purchase Price allocated to such Property, subject only to the standard
exceptions and exclusions from coverage contained in such policy and the
Permitted Exceptions (the "Title Policy"), and provided that Purchaser is not in
default hereunder, Purchaser shall have the right to terminate this Agreement,
in which case the Earnest Money less the Non-Refundable Amount shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement.
ARTICLE 6 - Operations and Risk of Loss
6.1Ongoing Operations. From the Effective Date through Closing:
6.1.1    Leases, Service Contracts and License Agreements. Seller will perform
its material obligations under the Leases, Service Contracts and License
Agreements.
6.1.2    New Contracts. Except as provided in Subsection 6.1.4, Seller will not
enter into any contract that will be an obligation affecting the Property
subsequent to the Closing, except contracts entered into in the ordinary course
of business that are terminable without cause and without the payment of any
termination penalty on not more than thirty (30) days' prior notice.
6.1.3    Maintenance of Improvements; Removal of Personal Property. Subject to
Sections 6.2 and 6.3, Seller shall maintain all casualty, liability and hazard
insurance policies currently in force with respect to the Property, and maintain
all Improvements substantially in their present condition (ordinary wear and
tear and casualty excepted) and in a manner consistent with Seller's maintenance
of the Improvements during Seller's period of ownership. Seller will not remove
any Tangible Personal Property except as may be required for necessary repair or
replacement, and replacement shall be of approximately equal quality and
quantity as the removed item of Tangible Personal Property.

16

--------------------------------------------------------------------------------




6.1.4    Leasing; License Agreements. Seller will continue to lease apartment
units in the Improvements in the ordinary course of business in accordance with
Seller’s current leasing guidelines. Additionally, Seller will continue to enter
into License Agreements in the ordinary course of business. Notwithstanding the
foregoing, Seller shall notify Purchaser of any proposed material changes in
Seller’s leasing guidelines for Purchaser’s approval (such approval not to be
unreasonably withheld conditioned or delayed) prior to entering into a new
lease, or an amendment, modification, or renewal of an existing Lease, for an
apartment unit in the Improvements.
6.2Damage. If prior to Closing a Property is damaged by fire or other casualty,
the Seller thereof shall estimate the cost to repair and the time required to
complete repairs and will provide Purchaser written notice of Seller's
estimation (the "Casualty Notice") as soon as reasonably possible after the
occurrence of the casualty.
6.2.1    Material. In the event of any Material Damage to or destruction of the
Property or any portion thereof prior to Closing, Purchaser may, at its option,
terminate this Agreement by delivering written notice to Seller on or before the
expiration of ten (10) business days after the date Seller delivers the Casualty
Notice to Purchaser (and if necessary, the Closing Date shall be extended to
give Purchaser the full ten (10) business day period to make such election).
Upon any such termination, the Earnest Money less the Non-Refundable Amount
shall be returned to Purchaser and the parties hereto shall have no further
rights or obligations hereunder, other than those that by their terms survive
the termination of this Agreement. If Purchaser does not so terminate this
Agreement within said ten (10) day period, then the parties shall proceed under
this Agreement and close on schedule (subject to extension of Closing as
provided above), and as of Closing Seller shall assign to Purchaser, without
representation or warranty by or recourse against Seller, all of Seller's rights
in and to any resulting insurance proceeds (including any rent loss insurance
applicable to any period on and after the Closing Date) due Seller as a result
of such damage or destruction and Purchaser shall assume full responsibility for
all needed repairs, and Purchaser shall receive a credit at Closing for any
deductible amount under such insurance policies (but the amount of the
deductible plus insurance proceeds shall not exceed the lesser of (A) the cost
of repair or (B) the Purchase Price and a pro rata share of the rental or
business loss proceeds, if any). For the purposes of this Agreement, "Material
Damage" and "Materially Damaged" means damage which, in the parties’ reasonable
estimation, exceeds $1,000,000.00 per Property to repair or which, in the
parties’ reasonable estimation, will take longer than ninety (90) days to
repair.
6.2.2    Not Material. If the Property is not Materially Damaged, then Purchaser
shall not have the right to terminate this Agreement, and Seller shall repair
the damage before the Closing in a manner reasonably satisfactory to Purchaser.
6.3Condemnation. If proceedings in eminent domain are instituted with respect to
the Property or any portion thereof, Purchaser may, at its option, by written
notice to Seller given within ten (10) days after Seller notifies Purchaser of
such proceedings (and if necessary the Closing Date shall be automatically
extended to give Purchaser the full ten (10) day period to make such election),
either: (i) terminate this Agreement, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (ii) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter. If Purchaser does not give Seller written
notice of its election within the time required above, then Purchaser shall be
deemed to have elected option (i) above.

17

--------------------------------------------------------------------------------




6.4Rent Ready Apartment Units. All apartment units located on the Property which
have been vacated more than five (5) days prior to Closing shall be in
“rent-ready” (as defined below) condition. If all such vacant apartment units
are not in a rent-ready condition at Closing, Purchaser shall receive a credit
against the Purchase Price of $500.00 for each such unit vacant and not
rent-ready. A “rent-ready” unit shall mean a unit that is freshly painted,
carpeting that is cleaned or replaced, as necessary, and working appliances and
fixtures.
ARTICLE 7 - Closing
7.1Closing. The consummation of the transaction contemplated herein ("Closing")
shall occur on the Closing Date in escrow through Escrow Agent. Funds shall be
deposited into and held by Escrow Agent in a closing escrow account with a bank
satisfactory to Purchaser and Seller. Upon satisfaction or completion of all
closing conditions and deliveries, the parties shall direct Escrow Agent to
immediately record and deliver the closing documents to the appropriate parties
and make disbursements according to the closing statements executed by Seller
and Purchaser.
7.2Conditions to Parties' Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:
7.2.1    Representations and Warranties. The other party's representations and
warranties contained herein shall be true and correct in all material respects
as of the date of this Agreement and the Closing Date;
7.2.2    Deliveries. As of the Closing Date, the other party shall have tendered
all deliveries to be made at Closing;
7.2.3    Actions, Suits, etc. The other party shall not be a party to or the
subject of any pending or threatened actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings, that would materially and
adversely affect the other party's ability to perform its obligations under this
Agreement; and
7.2.4    Performance of Obligations. The parties shall have performed all of the
obligations and covenants undertaken by the parties in this Agreement to be
performed by the parties, respectively, at or prior to the Closing.
7.2.5    Defeasance. Purchaser acknowledges that Seller shall defease its
existing financing secured by the Property. Purchaser agrees to cooperate with
Seller in undertaking such defeasance, at no cost or expense to Purchaser.
Purchaser shall use commercially reasonable efforts to have its lender cooperate
with Seller to effectuate the defeasance closing process (including having its
lender fund the new loan proceeds into escrow with the Escrow Agent no later
than 2:00 PM (New York time) on a date which is no later than one (1) Business
Day prior to the recording of the documents). If Seller is unable to defease its
existing financing on or before October 14, 2014 and Purchaser has complied with
its obligations under this Agreement, Purchaser may terminate this Agreement in
which event the Earnest money less the Non Refundable Amount shall be returned
to Purchaser and Seller shall pay Purchaser’s third party expenses as provided
in and as limited by Section 10.2.
So long as a party is not in default hereunder, if any condition to such party's
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided

18

--------------------------------------------------------------------------------




herein), such party may, in its sole discretion, terminate this Agreement by
delivering written notice to the other party on or before the Closing Date (or
such earlier date as is provided herein), or elect to close (or to permit any
such earlier termination deadline to pass) notwithstanding the non-satisfaction
of such condition, in which event such party shall be deemed to have waived any
such condition. In the event the party benefiting from the condition elects to
close (or to permit any such earlier termination deadline to pass),
notwithstanding the non-satisfaction of the condition, said party shall be
deemed to have waived the condition, and there shall be no liability on the part
of any other party hereto for breaches of representations and warranties of
which the party electing to close had knowledge at the Closing.
7.3Seller's Deliveries in Escrow. On the Pre-Closing Date, Seller shall deliver
in escrow to Escrow Agent the following:
7.3.1    Deed. A special warranty or other limited warranty deed (as Seller’s
local counsel or the Title Company shall advise) warranting title only against
any party claiming by, through or under Seller) in form acceptable for
recordation under the law of the state where the property is located and
including a list of Permitted Exceptions to which the conveyance shall be
subject, executed and acknowledged by Seller, conveying to Purchaser Seller's
interest in the Real Property (the "Deed");
7.3.2    Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment and
Assumption of Leases and Contracts in the form of Exhibit D attached hereto (the
"Assignment"), executed and acknowledged by Seller, vesting in Purchaser,
without warranty except as otherwise set forth herein, Seller's right, title and
interest in and to the property described therein free of any claims, except for
the Permitted Exceptions to the extent applicable;
7.3.3    Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;
7.3.4    FIRPTA. A Foreign Investment in Real Property Tax Act affidavit
executed by Seller;
7.3.5    Authority. Evidence of the existence, organization and authority of
Seller and of the authority of the persons executing documents on behalf of
Seller reasonably satisfactory to the underwriter for the Title Policy;
7.3.6    Tenant Deposits. All Tenant Deposits (including, without limitation,
security, pet, cleaning and other deposits) held by Seller shall be paid over to
Purchaser, together with any and all interest accrued thereon, or credited to
Purchaser in accordance with the terms of Section 8.4;
7.3.7    1099 Reporting Affidavit. Seller shall deliver any affidavit necessary
to complete the 1099 Filing required under the Internal Revenue Code;
7.3.8    Seller’s Certificate. A duly executed and acknowledged certificate in a
form attached hereto as Exhibit E and made a part hereof executed by an
authorized representative of Seller indicating that all of Seller’s
representations and warranties made in this Agreement are true and correct as of
the Closing Date as if then made;
7.3.9    Authority and Owner’s Affidavit. The form owner’s affidavit for each
Property set forth in Exhibit M.

19

--------------------------------------------------------------------------------




7.3.10        Revised Rent Roll. A certified rent roll for the Property current
as of the business day immediately prior to the Closing Date and stating the
amount of all of the Tenant Deposits held by Seller under each Lease (the
“Revised Rent Roll”), with such Certification being in the form attached hereto
as Exhibit F and made a part hereof;
7.3.11    Property Management Agreement. A copy of the document or agreement
terminating Seller’s current management agreement for the Property; and
7.3.12    Additional Documents. Any additional documents that Escrow Agent or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).
7.4Purchaser's Deliveries in Escrow. On the Pre-Closing Date, Purchaser shall
deliver in escrow to Escrow Agent the following:
7.4.1    Bill of Sale, Assignment and Assumption. The Assignment, executed and
acknowledged by Purchaser;
7.4.2    ERISA Letter. A letter to Seller in the form of Exhibit G attached
hereto duly executed by Purchaser, confirming that Purchaser is not acquiring
the Property with the assets of an employee benefit plan as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 ("ERISA")
and, in the event Purchaser is unable or unwilling to make such a
representation, Purchaser shall be deemed to be in default hereunder, and Seller
shall have the right to terminate this Agreement and to receive and retain the
Earnest Money;
7.4.3    Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of Real Property; and
7.4.4    Additional Documents. Any additional documents that Seller, Escrow
Agent or the Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).
7.5Closing Statements. As of or prior to the Closing Date, Seller and Purchaser
shall deposit with Escrow Agent executed closing statements consistent with this
Agreement in the form required by Escrow Agent.
7.6Purchase Price. At or before 2:00 PM Eastern time on the Pre-Closing Date,
Purchaser shall deliver to Escrow Agent the Purchase Price, less the Earnest
Money and the Amount of the Repair Escrow Fund that is applied to the Purchase
Price, plus or minus applicable prorations, in immediate, same-day U.S. federal
funds wired for credit into Escrow Agent's escrow account, which funds must be
delivered in a manner to permit Escrow Agent to deliver good funds to Seller or
its designee on the Closing Date (and, if requested by Seller, by wire
transfer); in the event that Escrow Agent is unable to deliver good funds to
Seller or its designee on the Closing Date, then the closing statements and
related prorations will be revised as necessary. Seller and Purchaser agree to
accommodate reasonable extensions of time for the Closing Date

20

--------------------------------------------------------------------------------




required by Seller’s lender or Purchaser’s lender in order to accomplish
defeasance of Seller’s loan and Closing, which in no event will extend beyond
October 14, 2014. In the event either Seller or Purchaser elects to extend the
Closing Date as herein provided, the party so electing (the "Extending Party")
shall be responsible for paying the other party's per diem interest cost with
respect to its loan caused by the Extending Party's extension of the original
Closing Date.
7.7Possession. Seller shall deliver possession of the Property to Purchaser at
the Closing subject to the Permitted Exceptions.
7.8Delivery of Books and Records. After the Closing, Seller or Seller's property
manager shall deliver to the offices of Purchaser's property manager or to the
Real Property to the extent in Seller's or its property manager's possession or
control: Lease Files; License Agreements; maintenance records and warranties;
plans and specifications; licenses, permits and certificates of occupancy;
copies or originals of all books and records of account, contracts, and copies
of correspondence with tenants and suppliers; receipts for deposits, unpaid
bills and other papers or documents which pertain to the Property; all
advertising materials; booklets; keys; and other items, if any, used in the
operation of the Property.
7.9Notice to Tenants. Seller and Purchaser shall each execute, and Purchaser
shall deliver to each tenant immediately after the Closing, a notice regarding
the sale in substantially the form of Exhibit H attached hereto, or such other
form as may be required by applicable state law. This obligation on the part of
Purchaser shall survive the Closing.
ARTICLE 8 - Prorations, Deposits, Commissions
8.1.Prorations. At Closing, the following items shall be prorated as of the date
of Closing, with all items of income and expense for the Property being borne by
Purchaser from and after (but including) the date of Closing: rents, fees and
other monetary obligations payable by tenants under Leases or licensees under
License Agreements (collectively, "Tenant Receivables") and other income that
have been collected by Seller as of Closing; fees and assessments; prepaid
expenses and obligations under Service Contracts; accrued operating expenses;
real and personal ad valorem taxes ("Taxes"); and any assessments by private
covenant for the then-current calendar year of Closing. Specifically, the
following shall apply to such prorations and to post-Closing collections and
allocations:
8.1.1    Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on the most current assessed
value of the Property multiplied by the current mill levy established by the
county and state where the Property is located. Seller shall be responsible for
payment of all Taxes for years prior to the year in which Closing occurs. As
long as the due date for payment of Taxes occurs after the Closing Date, Taxes
are paid in arrears and Purchaser has been credited with Seller’s pro rata share
of Taxes for the year in which Closing occurs, Purchaser shall be responsible
for payment of Taxes for the year in which Closing occurs and thereafter. If
Seller is required to pay Taxes prior to the Closing Date of the year in which
Closing occurs, Seller shall be credited with Purchaser’s pro rata share of the
Taxes at Closing. If Seller files (or has previously filed) such an action
affecting any tax year prior to the year of Closing, any tax savings or refunds
resulting from such action shall be solely the property of Seller. If either
Seller or Purchaser should file an action for an adjustment of Taxes affecting
the tax year in which the Closing occurs, and if as a result thereof Taxes for
said tax year are reduced, then any tax savings or refunds and the third party
costs incurred to achieve the tax savings or refunds shall be prorated between
Seller and Purchaser effective as of the Closing Date. The provisions of this
Subsection 8.1.1 shall survive the Closing.

21

--------------------------------------------------------------------------------




8.1.2    Utilities. Purchaser shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall ensure that
all utility meters are read as of the Closing Date. Seller shall be entitled to
recover any and all deposits held by any utility company as of the Closing Date.
8.1.3    Tenant Receivables. Tenant Receivables and other income from the
Property not collected by Seller as of Closing shall not be prorated between
Seller and Purchaser at Closing but shall be apportioned after Closing on the
basis of the period for which same are applicable, as follows: All Tenant
Receivables and other income collected after Closing which are collected in the
month in which Closing occurs shall be allocated (i) first, to Tenant
Receivables and/or other income due for the month during which the Closing
occurs (and shall be allocated between Seller and Purchaser as if same had been
prorated at Closing), (ii) second, to Tenant Receivables and/or other income due
for other periods of time after Closing, and (iii) finally, to Tenant
Receivables and/or other income due for any periods of time before Closing. All
Tenant Receivables and other income collected after the month in which Closing
occurs shall be allocated (i) first, to Tenant Receivables and/or other income
due for periods of time after Closing, (ii) second, to Tenant Receivables and/or
other income due for the month in which Closing occurs (and shall be allocated
between Seller and Purchaser as if the same had been prorated at Closing), and
(iii) finally, to Tenant Receivables and other income due for periods of time
before Closing. In the event Purchaser receives Tenant Receivables or other
income after Closing to which Seller is entitled as provided above, Purchaser
agrees to hold said funds in trust for Seller and to promptly remit said funds
to Seller. Seller shall have the right to pursue the collection of delinquent
Tenant Receivables and other delinquent income from the Property for a period of
six (6) months after Closing without prejudice to Seller's rights or Purchaser's
obligations hereunder, provided that Seller shall have no right to cause the
eviction of, and Purchaser shall have no obligation to evict, any tenants owing
delinquent rentals. In the event Seller receives Tenant Receivables or other
income after Closing to which Purchaser is entitled as provided above, Seller
agrees to promptly remit said funds to Purchaser. The provisions of this
Subsection 8.1.3 shall survive the Closing.
8.2.Closing Costs. Closing costs shall be allocated between Seller and Purchaser
in accordance with Section 1.2.
8.3.Final Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under Section 8.1, then
Purchaser and Seller agree to allocate such items on a fair and equitable basis
as soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing but in any event by the end of the
calendar year in which Closing occurs. Payments in connection with the final
adjustment shall be due within thirty (30) days of written notice. All such
rights and obligations of this Section 8.3 shall survive the Closing.
8.4.Tenant Deposits. All tenant and licensee security deposits the “Tenant
Deposits”) collected and not applied by Seller (and interest thereon if required
by law or contract) shall be transferred or credited to Purchaser at Closing. As
of the Closing, Purchaser shall assume Seller's obligations related to the
Tenant Deposits but only to the extent they are credited or transferred to
Purchaser. Any and all deposits, bonuses or similar payments by any licensees
under the License Agreements or any vendors under the Service Contracts shall be
retained from Seller and not prorated or credited to Purchaser at Closing.
8.5.Commissions. Seller shall be responsible to Broker for a real estate sales
commission at Closing (but only in the event of a Closing in strict accordance
with this Agreement) in accordance with a separate agreement between Seller and
Broker. Under no circumstances shall Seller owe a commission or other
compensation directly to any other broker, agent or person. Other than as stated
above in this Section 8.5, Seller and Purchaser each represent and warrant to
the other that no real estate brokerage commission is

22

--------------------------------------------------------------------------------




payable to any person or entity in connection with the transaction contemplated
hereby, and each agrees to and does hereby indemnify and hold the other harmless
against the payment of any commission to any other person or entity claiming by,
through or under Seller or Purchaser, as applicable. This indemnification shall
extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys' fees and litigation costs) actually incurred arising as a
result of such claims and shall survive the Closing.
8.6.Leasing Commissions. Seller shall be responsible for any third party leasing
commissions due under the Leases for Leases which commence prior to the Closing
Date. Purchaser shall be responsible for any third party leasing commissions
under the Leases for Leases commencing on or after the Closing Date. Purchaser
shall have no responsibility for payment of any leasing commissions due Seller’s
property manager or its employees.
ARTICLE 9 - Representations and Warranties
9.1Seller's Representations and Warranties. Each Seller hereby represents and
warrants to Purchaser as of the Effective Date and as of the Closing Date as
follows, subject to those matters disclosed in the Property Information and the
Permitted Exceptions:
9.1.1    Organization and Authority. Seller has been duly organized, is validly
existing, and is in good standing in the state in which it was formed. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
executed and constitute, or will constitute, as appropriate, the valid and
binding obligation of Seller, enforceable in accordance with their terms.
9.1.2    Conflicts and Pending Actions. There is no agreement to which Seller is
a party or, to Seller's knowledge, that is binding on Seller which is in
conflict with this Agreement. To Seller's knowledge, as of the Effective Date
there is no action or proceeding pending or threatened against Seller or
relating to the Property, which challenges or impairs Seller's ability to
execute or perform its obligations under this Agreement.
9.1.3    Service Contracts and License Agreements. To Seller's knowledge, there
are no Service Contracts and License Agreements now in force between Seller and
any other party with respect to or affecting the Property, except for the
Service Contracts and License Agreements set forth on Exhibit I attached hereto
and made a part hereof. Seller has delivered or made available to Purchaser
correct and complete copies of all of the Service Contracts and License
Agreements and all amendments thereto set forth on Exhibit I.
9.1.4    Notices from Governmental Authorities. To Seller's knowledge, as of the
Effective Date Seller has not received from any governmental authority written
notice of any material violation of any laws applicable (or alleged to be
applicable) to the Real Property, or any part thereof, that has not been
corrected, except as may be reflected by the Property Documents or otherwise
disclosed in writing to Purchaser.
9.1.5    Leases. There are no leases, subleases or other rental or occupancy
contracts (oral or written) with respect to or affecting the Property other than
the Leases set forth on the rent roll attached hereto as Exhibit J and made a
part hereof (the “Rent Roll”).

23

--------------------------------------------------------------------------------




9.1.6    Environmental Matters. Except as set forth in the Property Information,
Seller has not been notified by any governmental authority of any noncompliance
or violation of Environmental Laws (hereinafter defined) related to the Property
or the presence or release of Hazardous Materials (as hereinafter defined) on or
from the Property except as disclosed in any environmental reports in Seller’s
possession which have been delivered to Purchaser as a part of the Property
Information. The term “Environmental Laws” shall include, without limitation,
the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Clean Water Act, 33 U.S.C. § 
1251 et seq., and the Water Quality Act of 1987; the Federal Insecticide,
Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. § 136 et seq.; the Marine
Protection, Research, and Sanctuaries Act, 33 U.S.C. § 1401 et seq.; the
National Environmental Policy Act, 42 U.S.C. §4321 et seq.; the Noise Control
Act, 42 U.S.C. § 4901 et seq., the Occupational Safety and Health Act, 29 U.S.C.
§  651 et seq.; the Resource Conservation and Recovery Act (“RCRA”) 42 U.S.C.
§ 6901 et seq., as amended by the Hazardous and Solid Waste amendments of 1984;
the Safe Drinking Water Act, 42 U.S.C §  300f et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 
9601 et seq.; as amended by the Superfund Amendments and Reauthorization Act,
and the Emergency Planning and Community Right-to-Know Act; the Toxic Substance
Control Act (“TSCA”), 15 U.S.C. § 2601 et seq.; and the Atomic Energy Act, 42
U.S.C. § 2011 et seq.; all as may be amended as of the date of this Agreement,
together with their implementing regulations and guidelines as of the date of
this Agreement. The term “Environmental Laws” shall also include all state,
regional, county, municipal and other local laws, regulations, and ordinances
that are equivalent or similar to the federal laws recited above or that purport
to regulate Hazardous Materials.
9.1.7    Tangible Personal Property. The Tangible Personal Property is free and
clear of any liens, charges and encumbrances benefiting persons or entities
claiming by, through or under Seller, other than liens, charges and encumbrances
to be canceled at or prior to Closing.
9.1.8    Prohibited Persons. Neither Seller nor any of its respective officers,
directors, shareholders, partners, members or affiliates (including without
limitation indirect holders of equity interests in Seller) is or will be an
entity or person (i) that is listed in the Annex to, or is otherwise subject to
the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”), (ii) whose name appears on the United States Treasury Department's
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf) (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO3224, (iv) is subject to
sanctions of the United States government or is in violation of any federal,
state, municipal or local laws, statutes, codes, ordinances, orders, decrees,
rules or regulations relating to terrorism or money laundering, including,
without limitation, EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, or (v) who is otherwise affiliated with any entity or person listed above
(any and all parties or persons described in clauses (i) – (v) above are herein
referred to as a “Prohibited Person”). Seller covenants and agrees that neither
Seller nor any of its respective officers, directors, shareholders, partners,
members or affiliates (including without limitation indirect holders of equity
interests in Seller) shall (aa) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person, or (bb) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224.
9.2Purchaser's Representations and Warranties. Purchaser represents and warrants
to Seller that:

24

--------------------------------------------------------------------------------




9.2.1    Organization and Authority. Purchaser has been duly organized and is
validly existing as a limited partnership in good standing in the State of
Delaware and will be qualified to do business in the state in which the Real
Property is located at Closing (and any assignee of Purchaser pursuant to
Section 12.1 has been duly organized and is validly existing as the type of
entity stated in its signature block and is in good standing in its state of
organization and will be qualified to do business in the state in which the Real
Property is located at Closing). Purchaser has the full right and authority and
has obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. This
Agreement has been, and all of the documents to be delivered by Purchaser at the
Closing will be, authorized and properly executed and constitute, or will
constitute, as appropriate, the valid and binding obligation of Purchaser,
enforceable in accordance with their terms.
9.2.2    Conflicts and Pending Action. There is no agreement to which Purchaser
is a party or to Purchaser's knowledge binding on Purchaser which is in conflict
with this Agreement. There is no action or proceeding pending or, to Purchaser's
actual knowledge, threatened against Purchaser which challenges or impairs
Purchaser's ability to execute or perform its obligations under this Agreement.
9.2.3    Prohibited Persons. Neither Purchaser nor any of its respective
officers, directors, shareholders, partners, members or affiliates (including
without limitation indirect holders of equity interests in Purchaser) is or will
be an entity or person (i) that is listed in the Annex to, or is otherwise
subject to the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”), (ii) whose name appears on the United States Treasury Department's
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf) (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO3224, (iv) is subject to
sanctions of the United States government or is in violation of any federal,
state, municipal or local laws, statutes, codes, ordinances, orders, decrees,
rules or regulations relating to terrorism or money laundering, including,
without limitation, EO13224 and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, or (v) who is otherwise affiliated with any entity or person listed above
(any and all parties or persons described in clauses (i) – (v) above are herein
referred to as a “Prohibited Person”). Purchaser covenants and agrees that
neither Purchaser nor any of its respective officers, directors, shareholders,
partners, members or affiliates (including without limitation indirect holders
of equity interests in Purchaser) shall (aa) conduct any business, nor engage in
any transaction or dealing, with any Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person, or (bb) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in EO13224.
The foregoing representations shall be automatically remade by any assignee of
this Agreement pursuant to Section 12.1.
9.3Survival of Representations and Warranties; Limitation of Liability. The
representations and warranties set forth in this Article 9 are made as of the
date of this Agreement and, except where expressly limited to the Effective
Date, are remade as of the Closing Date and shall not be deemed to be merged
into or waived by the instruments of Closing, but shall survive the Closing for
a period of twelve (12) months (the "Survival Period"). Terms such as "to
Seller's knowledge," "to the best of Seller's knowledge" or like phrases mean
the actual present and conscious awareness or knowledge of James E. Lippert who
is the manager of a constituent entity in Seller, and Whitney A. Greaves, COO of
the property manager of the Property, without any duty of inquiry or
investigation; provided that so qualifying Seller's knowledge shall in no event
give rise to any personal liability on the part of James E. Lippert or any other

25

--------------------------------------------------------------------------------




officer or employee of Seller, on account of any breach of any representation or
warranty made by Seller herein. Said terms do not include constructive
knowledge, imputed knowledge, or knowledge Seller or such persons do not have
but could have obtained through further investigation or inquiry. No broker,
agent, or party other than Seller is authorized to make any representation or
warranty for or on behalf of Seller. Each party shall have the right to bring an
action against the other on the breach of a representation or warranty
hereunder, but only on the following conditions: (i) the party bringing the
action for breach first learns of the breach after Closing and files such action
within the Survival Period, and (ii) neither party shall have the right to bring
a cause of action for a breach of a representation or warranty unless the damage
to such party on account of such breach (individually or when combined with
damages from other breaches) equals or exceeds $50,000.00 per Property. Neither
party shall have any liability after Closing for the breach of a representation
or warranty hereunder of which the other party hereto had knowledge as of
Closing. Furthermore, Purchaser agrees that the aggregate maximum liability of
Seller for the alleged breach of any or all representations or warranties set
forth in this Agreement is limited to Purchaser's actual damages incurred as a
direct result of Seller's breach of any or all representations or warranties
under this Agreement, up to, but not to exceed, $450,000.00 per Property. In no
event shall Seller be liable to Purchaser for incidental, consequential, or
punitive damages as a result of the breach of any or all representations or
warranties set forth in this Agreement. The provisions of this Section 9.3 shall
survive the Closing. Any breach of a representation or warranty that occurs
prior to Closing shall be governed by Article 10.
ARTICLE 10- Default and Remedies
10.1Seller's Remedies. If Purchaser fails to perform its obligations pursuant to
this Agreement at or prior to Closing for any reason except failure by Seller to
perform hereunder, Seller shall be entitled, as its sole remedy (except as
provided in Sections 4.11, 8.5, 10.3 and 10.4 hereof), to terminate this
Agreement and recover the Earnest Money as liquidated damages and not as
penalty, in full satisfaction of claims against Purchaser hereunder. Seller and
Purchaser agree that Seller's damages resulting from Purchaser's default are
difficult, if not impossible, to determine and the Earnest Money is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of such damages to be certain. Notwithstanding anything in this
Section 10.1 to the contrary, in the event of Purchaser's default or a
termination of this Agreement, Seller shall have all remedies available at law
or in equity in the event Purchaser or any party related to or affiliated with
Purchaser is asserting any claims or right to the Property that would otherwise
delay or prevent Seller from having clear, indefeasible and marketable title to
the Property. In all other events Seller’s remedies shall be limited to those
described in this Section 10.1 and Sections 4.11, 8.5, 10.3 and 10.4 hereof. If
Closing is consummated, Seller shall have all remedies available at law or in
equity in the event Purchaser fails to perform any obligation of Purchaser under
this Agreement that expressly survives Closing.
10.2Purchaser's Remedies. If Seller fails to perform its obligations pursuant to
this Agreement for any reason except failure by Purchaser to perform hereunder,
or if prior to Closing any one or more of Seller's representations or warranties
are breached in any material respect, Purchaser shall elect, as its sole remedy,
either to (i) terminate this Agreement by giving Seller written notice of such
election, in which event the Earnest Money less the Non-Refundable Amount shall
be returned to Purchaser by Escrow Agent and Seller shall reimburse Buyer for
its actual out-of-pocket third party costs and expenses incurred in connection
with the transaction described in this Agreement, including, without limitation,
expenses paid (A) to Purchaser’s attorneys in connection with the negotiation of
this Agreement and matters related thereof, (B) to any prospective lender as an
application or commitment fee, rate lock or other non-refundable fee, and (C) to
unrelated and unaffiliated third party consultants in connection with the
performance of examinations, inspections and/or investigations pursuant to this
Agreement up to but not exceeding $3,000,000.00, (ii) bring a suit for specific
performance or (iii) waive said failure or breach and proceed to Closing.
Notwithstanding anything herein to the contrary, Purchaser shall be deemed to
have elected to terminate this

26

--------------------------------------------------------------------------------




Agreement if Purchaser fails to deliver to Seller written notice of its intent
to file a claim or assert a cause of action for specific performance against
Seller on or before thirty (30) business days following the scheduled Closing
Date or, having given such notice, fails to file a lawsuit asserting such claim
or cause of action in the county in which the Property is located within three
(3) months following the scheduled Closing Date. Purchaser's remedies shall be
limited to those described in this Section 10.2 and Sections 10.3 and 10.4. IN
NO EVENT SHALL SELLER'S DIRECT OR INDIRECT PARTNERS, MEMBERS, SHAREHOLDERS,
OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM,
CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR
OTHERWISE.
10.3Attorneys' Fees. In the event either party hereto employs an attorney in
connection with claims by one party against the other arising from the operation
of this Agreement, the non-prevailing party shall pay the prevailing party all
reasonable fees and expenses, including attorneys' fees, incurred in connection
with such transaction.
10.4Other Expenses. If this Agreement is terminated due to the default of a
party, then the defaulting party shall pay any fees or charges due to Escrow
Agent for holding the Earnest Money as well as any escrow cancellation fees or
charges and any fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.
ARTICLE 11 - Disclaimers, Release and Indemnity
11.1Disclaimers By Seller. Except as expressly set forth in this Agreement, it
is understood and agreed that no Seller has at any time made and is not now
making, and it specifically disclaims, any warranties or representations of any
kind or character, express or implied, with respect to the Property, including,
but not limited to, warranties or representations as to (i) matters of title;
(ii) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of Hazardous Materials in, on, under
or in the vicinity of the Property, (iii) geological conditions, including,
without limitation, subsidence, subsurface conditions, water table, underground
water reservoirs, limitations regarding the withdrawal of water, and geologic
faults and the resulting damage of past and/or future faulting, (iv) whether,
and to the extent to which the Property or any portion thereof is affected by
any stream (surface or underground), body of water, wetlands, flood prone area,
flood plain, floodway or special flood hazard, (v) drainage, (vi) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (vii) the presence of endangered species or any
environmentally sensitive or protected areas, (viii) zoning or building
entitlements to which the Property or any portion thereof may be subject,
(ix) the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (x) usages of
adjoining property, (xi) access to the Property or any portion thereof,
(xii) the value, compliance with the plans and specifications, size, location,
age, use, design, quality, description, suitability, structural integrity,
operation, title to, or physical or financial condition of the Property or any
portion thereof, or any income, expenses, charges, liens, encumbrances, rights
or claims on or affecting or pertaining to the Property or any part thereof,
(xiii) the condition or use of the Property or compliance of the Property with
any or all past, present or future federal, state or local ordinances, rules,
regulations or laws, building, fire or zoning ordinances, codes or other similar
laws, (xiv) the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (xv) the merchantability of the Property or fitness
of the Property for any particular purpose, (xvi) the truth, accuracy or
completeness of the Property Documents, (xvii) tax consequences, or (xviii) any
other matter or thing with respect to the Property.

27

--------------------------------------------------------------------------------




11.2Sale "As Is, Where Is." Purchaser acknowledges and agrees that upon Closing,
Seller shall sell and convey to Purchaser and Purchaser shall accept the
Property "AS IS, WHERE IS, WITH ALL FAULTS," except to the extent expressly
provided otherwise in this Agreement and any document executed by Seller and
delivered to Purchaser at Closing. Except as expressly set forth in this
Agreement, Purchaser has not relied and will not rely on, and Seller has not
made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller, the property manager of the Property, or any real estate
broker, agent or third party representing or purporting to represent Seller, to
whomever made or given, directly or indirectly, orally or in writing. Purchaser
represents that it is a knowledgeable, experienced and sophisticated purchaser
of real estate and that, except as expressly set forth in this Agreement, it is
relying solely on its own expertise and that of Purchaser's consultants in
purchasing the Property and shall make an independent verification of the
accuracy of any documents and information provided by Seller. Purchaser will
conduct such inspections and investigations of the Property as Purchaser deems
necessary, including, but not limited to, the physical and environmental
conditions thereof, and shall rely upon same. By failing to terminate this
Agreement prior to the expiration of the Inspection Period, Purchaser
acknowledges that Seller has afforded Purchaser a full opportunity to conduct
such investigations of the Property as Purchaser deemed necessary to satisfy
itself as to the condition of the Property and the existence or non-existence or
curative action to be taken with respect to any Hazardous Materials on or
discharged from the Property, and will rely solely upon same and not upon any
information provided by or on behalf of Seller or its agents or employees with
respect thereto, other than such representations, warranties and covenants of
Seller as are expressly set forth in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing. Upon Closing, Purchaser shall
assume the risk that adverse matters, including, but not limited to, adverse
physical or construction defects or adverse environmental, health or safety
conditions, may not have been revealed by Purchaser's inspections and
investigations.
Purchaser's Initials____________
11.3Seller Released from Liability. Purchaser acknowledges that it will have the
opportunity to inspect the Property during the Inspection Period, and during
such period, observe its physical characteristics and existing conditions and
the opportunity to conduct such investigation and study on and of the Property
and adjacent areas as Purchaser deems necessary, and Purchaser hereby FOREVER
RELEASES AND DISCHARGES Seller from all responsibility, obligations, claims,
demands and liability, whatsoever regarding the condition, valuation, salability
or utility of the Property, or its suitability for any purpose whatsoever
(including, but not limited to, with respect to the presence in the soil, air,
structures and surface and subsurface waters, of Hazardous Materials or other
materials or substances that have been or may in the future be determined to be
toxic, hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property, and further including, but not limited to
liabilities under the Comprehensive Environmental Response Compensation and
Liability Act of 1980 (42 U.S.C. Sections 9601 et seq.), as amended ("CERCLA")).
Purchaser further hereby WAIVES (and by Closing this transaction will be deemed
to have WAIVED) any and all objections and complaints (including, but not
limited to, federal, state and local statutory and common law based actions, and
any private right of action under any federal, state or local laws, regulations
or guidelines to which the Property is or may be subject, including, but not
limited to, CERCLA) concerning the physical characteristics and any existing
conditions of the Property. Purchaser

28

--------------------------------------------------------------------------------




further hereby assumes the risk of changes in applicable laws and regulations
relating to past, present and future environmental conditions on the Property
and the risk that adverse physical characteristics and conditions, including,
without limitation, the presence of Hazardous Materials or other contaminants,
may not have been revealed by its investigation. Notwithstanding the foregoing,
the releases and waivers in this Section 11.3 shall not apply to any
indemnities, covenants or obligations of Seller which expressly survive either
the termination of this Agreement or Closing, for which Purchaser shall be
entitled to all rights and remedies available at law or in equity or otherwise
as set forth in this Agreement.
11.4"Hazardous Materials" Defined. For purposes hereof, "Hazardous Materials"
means "Hazardous Material," "Hazardous Substance," "Pollutant or Contaminant,"
and "Petroleum" and "Natural Gas Liquids," as those terms are defined or used in
Section 101 of CERCLA, and any other substances regulated because of their
effect or potential effect on public health and the environment, including,
without limitation, PCBs, lead paint, asbestos, urea formaldehyde, radioactive
materials, putrescible materials, and infectious materials.
11.5Survival. The terms and conditions of this Article 11 shall expressly
survive the Closing and not merge with the provisions of any closing documents.
Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.
ARTICLE 12 - Miscellaneous
12.1Parties Bound; Assignment. This Agreement, and the terms, covenants, and
conditions herein contained, shall inure to the benefit of and be binding upon
the heirs, personal representatives, successors, and assigns of each of the
parties hereto. Purchaser may assign its rights under this Agreement only upon
the following conditions: (i) the assignee of Purchaser must be an affiliate of
Purchaser or an entity controlling, controlled by, or under common control with
Purchaser, (ii) all of the Earnest Money must have been delivered in accordance
herewith, (iii) the Inspection Period shall be deemed to have ended; (iv) the
assignee of Purchaser shall assume all obligations of Purchaser hereunder, but
Purchaser shall remain primarily liable for the performance of Purchaser’s
obligations, and (v) a copy of the fully executed written assignment and
assumption agreement shall be delivered to Seller at least five (5) business
days prior to Closing. No such assignment shall relieve Purchaser of any of its
obligations under this Agreement. Upon any such assignment and/or conveyance of
the Property or any portion thereof to the assignee of Purchaser, all
disclaimers, waivers, releases, indemnities and other protections afforded
Seller by the terms of this Agreement, including, without limitation, those set
forth in Article 4 and Article 11, and all covenants, representations,
warranties and obligations of Purchaser hereunder, shall apply to and be binding
on Purchaser and said assignee.
12.2Headings. The article, section, subsection, paragraph and/or other headings
of this Agreement are for convenience only and in no way limit or enlarge the
scope or meaning of the language hereof.
12.3Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. The failure by either party to enforce against the
other any term or provision of this

29

--------------------------------------------------------------------------------




Agreement shall not be deemed to be a waiver of such party's right to enforce
against the other party the same or any other such term or provision in the
future.
12.4Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.
12.5Survival. The provisions of this Agreement that expressly contemplate
performance after the Closing shall survive the Closing and shall not be deemed
to be merged into or waived by the instruments of Closing.
12.6Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought.
12.7Time. Time is of the essence in the performance of this Agreement.
12.8Confidentiality. Purchaser and Seller, for the benefit of each other, hereby
agree that between the Effective Date and the Closing Date, they will not
release or cause or permit to be released any press notices, publicity (oral or
written) or advertising promotion relating to, or otherwise announce or disclose
or cause or permit to be announced or disclosed, in any manner whatsoever, the
terms, conditions or substance of this Agreement or the transactions
contemplated herein, without first obtaining the written consent of the other
party hereto. It is understood that the foregoing shall not preclude either
party from discussing the substance or any relevant details of the transactions
contemplated in this Contract, subject to the terms of this Section 12.8, with
any of its attorneys, accountants, potential investors, professional consultants
or potential lenders, as the case may be, or prevent either party hereto from
complying with any laws applicable to such party, including, without limitation,
governmental regulatory, disclosure, tax and reporting requirements.
Notwithstanding the foregoing, Purchaser shall have the right to release a press
notice containing only such information as Purchaser is required to include in
its filing of Form 8-K with the Securities and Exchange Commission reporting the
entry of a “Material Definitive Agreement” immediately following the full
execution of this Agreement by the parties.
12.9Notices. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the addresses set forth in Section 1.3. Any
such notices shall, unless otherwise provided herein, be given or served (i) by
depositing the same in the United States mail, postage paid, certified and
addressed to the party to be notified, with return receipt requested, (ii) by
overnight delivery using a nationally recognized overnight courier, (iii) by
personal delivery, (iv) by facsimile, evidenced by confirmed receipt, or (v) by
electronic mail message with a pdf copy of the signed notice, provided that any
such email notice shall be sent by one of the other permitted methods of
providing notice (other than facsimile or email notice) on the next succeeding
business day. Notice deposited in the mail in the manner hereinabove described
shall be effective on the third (3rd) business day after such deposit. Notice
given in any other manner shall be effective only if and when received by the
party to be notified between the hours of 8:00 a.m. (Central Time) and 5:00 p.m.
(Central Time) of any business day with delivery made after such hours to be
deemed received the following business day. A party's address may be changed by
written notice to the other party; provided, however, that no notice of a change
of address shall be effective until actual receipt of such notice. Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice. Notices given
by counsel to the Purchaser shall be deemed given by Purchaser and notices given
by counsel to the Seller shall be deemed given by Seller.

30

--------------------------------------------------------------------------------




12.10Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and agree that the normal rule of
construction – to the effect that any ambiguities are to be resolved against the
drafting party – shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.
12.11Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein shall be deemed to end at 5:00 p.m. (Central Time).
12.12Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement. To facilitate execution of this
Agreement, the parties may execute and exchange by telephone facsimile or e-mail
transmission counterparts of the signature pages, provided that executed
originals thereof are forwarded to the other party on the same day by any of the
delivery methods set forth in Section 12.9 other than facsimile and e-mail
transmission.
12.13No Recordation. Without the prior written consent of Seller, there shall be
no recordation of either this Agreement or any memorandum hereof, or any
affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof.
12.14Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.
12.15Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.
12.16ERISA. Under no circumstances shall Purchaser have the right to assign this
Agreement to any person or entity owned or controlled by an employee benefit
plan if Seller's sale of the Property to such person or entity would, in the
reasonable opinion of Seller's ERISA advisors or consultants, create or
otherwise cause a "prohibited transaction" under ERISA. In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a "prohibited transaction" under ERISA and necessitate the termination
of this Agreement then, notwithstanding any contrary provision which may be
contained herein, Seller shall have the right to terminate this Agreement.
12.17No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

31

--------------------------------------------------------------------------------




12.18Audited Financial Statements. Seller hereby agrees to reasonably cooperate
(at no third party cost to Seller) with Purchaser during the term of this
Agreement in the preparation by Purchaser and its advisors, at Purchaser’s sole
cost and expense, of audited financial statements of the Property for the most
recent completed fiscal year of Seller and the current fiscal year-to-date that
comply with Form 8-K filing requirements and Rule 3-14 of Regulation S-X, both
as promulgated by the United States Securities and Exchange Commission,
including current and historical operating statements and information regarding
the Property for Seller’s period of ownership.
12.19Property Maintenance and Repair Escrow. Purchaser has determined during its
inspection of the Property that there are certain repair and maintenance items
that, in Purchaser’s judgment, will need to be completed at the Property at a
total estimated cost of $500,000.00 (the “Repair and Maintenance Work”). A
categorical list of the items that comprise the Repair and Maintenance Work is
attached hereto as Exhibit L and made a part hereof. Purchaser’s desire is to
have the Repair and Maintenance Work completed prior to Closing, and has
requested Seller’s assistance in doing so. Seller has agreed to perform the
Repair and Maintenance Work on the following conditions:
12.19.1    Purchaser shall prepay a portion of the Purchase Price in the amount
of $500,000.00 (the “Repair Escrow Funds”) into an escrow with Escrow Agent to
be held in a non-interest bearing account in a bank or savings and loan
association whose deposits are insured by the Federal Deposit Insurance
Corporation or the Federal Savings and Loan Insurance Corporation (the “Repair
Escrow Account”), and thereafter will be disbursed by Escrow Agent in accordance
with this Section 12.19. The Repair Escrow Funds in the Repair Escrow Account
shall at all times be held by or under the control of Escrow Agent to fund the
cost of the Repair and Maintenance Work.
12.19.2    Once Repair Escrow Account is funded, Purchaser shall provide Seller
with a scope of work for each of the items listed on Exhibit L in such
sufficient detail as to allow Seller to obtain a proposal from Seller or one or
more contractors reasonably acceptable to Seller and Purchaser (“Contractors”)
for the Repair and Maintenance Work. An Affiliate of Seller, CRES MANAGEMENT,
LLC, shall oversee the performance of the Repair and Maintenance Work and be
entitled to be paid a construction management fee of 6% of the cost of the
Repair and Maintenance Work.
12.19.3    Provided that there are sufficient funds in the Repair Escrow
Account, Seller shall proceed to enter into contracts (the “Repair Work
Contracts”) reasonably acceptable to Seller and Purchaser for the Repair and
Maintenance Work and shall cause the Contractors to perform the Repair and
Maintenance Work in accordance with the Repair Work Contracts and all applicable
federal, state and local laws, rules, ordinances and regulations. Upon
completion of any such work under a Repair Work Contract, Seller shall complete
and present to Escrow Agent, with a copy to Purchaser, a draw request seeking
payment of amounts due under the Repair Work Contract, together with (i) copies
of invoices, bills or statements documenting the amounts due under the Repair
Work Contract, and (ii) lien waivers and affidavits signed and delivered by the
Contractor sufficient under applicable state law to waive the lien rights, if
any, of the Contractor against the Property upon which the Contractor performed
its work.
12.19.4    All costs associated with the Repair and Maintenance Work and the
Repair Work Contracts shall be the sole responsibility of the Purchaser.
Performance of the Repair and Maintenance Work shall not extend Closing or be a
condition to Closing. Additionally, Purchaser shall reimburse Seller the
increased cost of the Broker’s commission in the amount of $5,000.00 at Closing.

32

--------------------------------------------------------------------------------




12.19.5    In the event Purchaser and Seller cannot agree on the scope of the
Repair and Maintenance Work or the Contractors or the Repair Work Contracts,
such work shall not be undertaken and Seller shall have no obligation to perform
such work.
12.19.6    Any Repair Escrow Funds remaining in the Repair Escrow Account after
all contracted work has been fully paid (the “Remaining Repair Escrow Funds”)
shall be applied as a credit to the Purchase Price due at Closing.
12.19.7    If Purchaser elects to terminate this Agreement pursuant to rights
granted under this Agreement, including, without limitation, Section 10. 2
hereof, and upon such termination, is entitled to have the Earnest Money, less
the Non-Refundable Amount, refunded by Escrow Agent, Escrow Agent shall pay to
Purchaser concurrently with such refund any Remaining Repair Escrow Funds at the
time of Purchaser’s termination. If Purchaser elects to terminate this Agreement
and is not entitled to have the Earnest Money, less the Non-Refundable Amount,
refunded by the Escrow Agent, Escrow Agent shall pay to Seller any Remaining
Repair Escrow Funds along with the Earnest Money, less the Non-Refundable
Amount.


[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

33

--------------------------------------------------------------------------------






SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
SANDSTONE OVERLAND PARK, LLC
AND




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.
SELLER:
Sandstone Overland Park, LLC,
a Delaware limited liability company


By:    JTL AREP Investments I, LLC,
a Delaware limited liability company
its sole member


By:    JTL 4 Pack, LLC,
a Delaware limited liability company
its Manager




By: /s/ James E. Lippert            
James E. Lippert, Manager


Date executed by Seller:
July 25, 2014        

34

--------------------------------------------------------------------------------






SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
ESTANCIA DALLAS, LLC




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.
SELLER:
Estancia Dallas, LLC,
a Delaware limited liability company


By:    JTL AREP Investments I, LLC,
a Delaware limited liability company
its sole member


By:    JTL 4 Pack, LLC,
a Delaware limited liability company
its Manager




By: /s/ James E. Lippert            
James E. Lippert, Manager


Date executed by Seller:
July 25, 2014        

35

--------------------------------------------------------------------------------






SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
STONERIDGE NASHVILLE, LLC




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.
SELLER:
Stoneridge Nashville, LLC,
a Delaware limited liability company


By:    JTL AREP Investments I, LLC,
a Delaware limited liability company
its sole member


By:    JTL 4 Pack, LLC,
a Delaware limited liability company
its Manager




By: /s/ James E. Lippert            
James E. Lippert, Manager


Date executed by Seller:
July 25, 2014        

36

--------------------------------------------------------------------------------






SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
VINEYARDS HOUSTON, LLC




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.
SELLER:
Vineyards Houston, LLC,
a Delaware limited liability company


By:    JTL AREP Investments I, LLC,
a Delaware limited liability company
its sole member


By:    JTL 4 Pack, LLC,
a Delaware limited liability company
its Manager




By: /s/ James E. Lippert            
James E. Lippert, Manager


Date executed by Seller:
July 25, 2014        



37

--------------------------------------------------------------------------------










PURCHASER:


Preferred Apartment Communities Operating Partnership, L.P.,
a Delaware limited partnership


By:    Preferred Apartment Advisors, LLC,
a Delaware limited liability company, its agent


By: /s/ Daniel M. DuPree            
Daniel M. DuPree
Chief Investment Officer


Date executed by Seller:


July 25, 2014        

38

--------------------------------------------------------------------------------




JOINDER BY ESCROW AGENT


Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
shall hold the Earnest Money required to be deposited under this Agreement and
the interest earned thereto, in escrow, and shall disburse the Earnest Money,
and the interest earned thereon, pursuant to the provisions of this Agreement.


TERRA NOVA TITLE & SETTLEMENT SERVICES




Date executed by Escrow Agent:        By:                        
Name:                        
Title:                        

39

--------------------------------------------------------------------------------






LIST OF EXHIBITS
A    -    Legal Description of Real Property
B    -    Property Information
C    -    RESERVED
D        Bill of Sale, Assignment and Assumption of Leases and Contracts
E    -    Seller’s Certificate
F    -    Revised Rent Roll
G    -    ERISA Letter
H    -    Notice to Tenants
I    -    Service Contracts and License Agreements
J    -    Rent Roll
K    -    Excluded Property
L    -    Property Maintenance and Repair Work
M    -    Owner's Affidavit



40

--------------------------------------------------------------------------------






EXHIBIT A


LEGAL DESCRIPTION


[On File with Company]

41

--------------------------------------------------------------------------------






EXHIBIT B


LIST OF PROPERTY INFORMATION


Preferred Residential Management, LLC


DUE DILIGENCE


Information Requirements


The Preferred Residential Management, LLC due diligence process involves
multiple teams of professionals that may visit the property at different times.
Each group has specific areas of focus that may require access to different
reports. To help facilitate this process, we have developed the comprehensive
checklist below.


The following documents should be available for review or copy to the extent in
Seller’s possession and that such items currently exist:


Rec’d Current Rent Roll (hard copy and email in excel,
________     Site Plan of property
________     List of last 20 Leases (Please Include: Unit / Unit Type / Market
Rent, Concessions,
Net Rent and other pertinent information) (Or accessible during site visit)
________     Current Detail Unit Status Report (status of Vacant/On-Notice
units)
________     Current Detailed Unit Mix
________     Copy of Current Lease and Addenda (blank copies)
________     Current Security Deposit Report
________     Current Concessions Report
________     Current Delinquency Report
________     Listing of any Down Units
________     Listing of Non-revenue units (model, employee, C.O.)
________     Listing of Amount of employee concessions
________     List of any charges and fees (application, redecoration, late,
water, sewer, trash, etc)
________     Summary of Service Requests by month for the last twelve months
________     Leasing Brochure with Floor Plans
________     Original resident leases (& correspondence files)
________     Maintenance Requests and work order logs
________     Construction plans (site plan) for engineering review
(Architectural, Structural, Civil,
MEP, Landscaping, Specs, Warranty manuals, Close-out documents, Soils Report,)
________    Licenses and Permits (including but not limited to - pool permits,
fire hydrant
inspections, etc.)
________     Certificates of Occupancy
________     Fire Inspection Reports
________     Vendor Inspections (Termite / Fitness / Gates / Submeter / Security
systems / Landscape
– check irrigation)
________     Compensation package information and time on property for existing
staff
________     Termite Bond Letter
________     Personal Property Inventory
________     Copies of Utility Bills (12 months)
________     Insurance loss runs for the past five years

42

--------------------------------------------------------------------------------




________     Copy of the Delinquency Report and/or Aged Receivable Report (as of
the last calendar
year and end of the last calendar month)
________     Copy of the Aged Accounts Payable Schedule (as of the end of the
last calendar year and
the end of the last calendar month)
________     Present year Notice of Proposed Property Taxes and whether the
proposed assessment is
being appealed
________     Service Agreements/Contracts (Landscape, Refuse, Pest Control,
Postage, Credit Check,
Communication System, Security, Advertising, Answering Service, Uniforms, Pool,
etc.)
________     Income Statements for Seller’s period of ownership
________     Copies of Bank Statements and Bank Reconciliations for the last 12
months
________     Warranties still in effect

43

--------------------------------------------------------------------------------






EXHIBIT C


RESERVED

44

--------------------------------------------------------------------------------






EXHIBIT D
BILL OF SALE, ASSIGNMENT AND ASSUMPTION
THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION is made as of the _____ day of
__________________, 20___, by and between Sandstone Overland Park, LLC, a
Delaware limited liability company ("Assignor"), and _________________________,
a Delaware limited liability company ("Assignee").
W I T N E S S E T H:
For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged Assignor and Assignee hereby agree as follows:
1.    Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:
a.    All right, title and interest of Assignor in and to all tangible personal
property ("Personalty") set forth in the inventory on Exhibit A attached hereto
and made a part hereof, and located on, and used in connection with the
management, maintenance or operation of that certain land and improvements
located in the County of Johnson, State of Kansas, as more particularly
described in Exhibit B attached hereto and made a part hereof ("Real Property"),
but excluding tangible personal property owned or leased by Assignor's property
manager or the tenants of the Real Property under the Tenant Leases (as defined
below).
b.    All right, title and interest of Assignor in and to those certain leases
described on Exhibit C attached hereto and made a part hereof (the "Tenant
Leases"), relating to the leasing of space in the Real Property and all of the
rights, interests, benefits and privileges of the lessor thereunder, and to the
extent Assignee has not received a credit therefor under the Purchase Agreement
(as defined below), all prepaid rents and security and other deposits held by
Assignor under the Tenant Leases and not credited or returned to tenants, but
subject to all terms, conditions, reservations and limitations set forth in the
Tenant Leases.
c.    To the extent assignable, all right, title and interest of Assignor in and
to those certain contracts set forth on Exhibit D attached hereto and made a
part hereof, and all warranties, guaranties, indemnities and claims (including,
without limitation, for workmanship, materials and performance) and which exist
or may hereafter exist against any contractor, subcontractor, manufacturer or
supplier or laborer or other services relating thereto (collectively, the
"Contracts").
d.    All right, title and interest of Assignor in and to those agreements set
forth on Exhibit E attached hereto and made a part hereof (the "License
Agreements").
e. All right, title and interest of Assignor in and to the Intangible Personal
Property as defined in the Purchase Agreement ( the " Intangible Personal
Property").
The foregoing notwithstanding, Assignor does not sell, transfer, assign or
convey any rights expressly reserved to Assignor in the Purchase Agreement
(defined below) including, without limitation, any rights to pursue delinquent
rents under Article 8 of the Purchase Agreement, or any rights or claims against
prior tenants, prior licensees or other third parties.

45

--------------------------------------------------------------------------------




2.    This Bill of Sale, Assignment and Assumption is given pursuant to that
certain Agreement of Purchase and Sale (as amended, the "Purchase Agreement")
dated as of ____________________, between Assignor and Assignee, providing for,
among other things, the conveyance of the Personalty, the Real Property, the
Tenant Leases, the Contracts, the License Agreements and the Intangible Personal
Property.
3.    As set forth in Article 11 of the Purchase Agreement, which is hereby
incorporated by reference as if herein set out in full and except as set forth
herein, the property conveyed hereunder is conveyed by Assignor and accepted by
Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER NATURE,
EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, IT
BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE AND EXCLUDE ALL
WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, OR BY ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES
WHATSOEVER CONTAINED IN OR CREATED BY THE KANSAS UNIFORM COMMERCIAL CODE.
4.    Assignee hereby accepts the assignment of the Personalty, the Tenant
Leases, the Contracts, the License Agreements and the Intangible Personal
Property and agrees to assume and discharge, in accordance with the terms
thereof, all of the obligations thereunder from and after the date hereof.
5.    Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including reasonable attorneys’ fees actually
incurred) arising out of or relating to Assignee’s failure to perform any of the
obligations of Assignee under the Tenant Leases, Contracts, License Agreements
or Intangible Personal Property arising from and accruing on or after the date
hereof.
6.    Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including reasonable attorneys’ fees actually
incurred) arising out of or relating to Assignor’s failure to perform any of the
obligations of Assignor under the Tenant Leases, Contracts, License Agreements
or intangible Personal Property, to the extent accruing prior to the date
hereof, except to the extent such cost, liability, damage or expense is the
responsibility of Assignee as provided above.
7.    This Bill of Sale, Assignment and Assumption may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.
[SIGNATURE PAGE TO FOLLOW]



46

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale,
Assignment and Assumption as of the date first above written.


ASSIGNOR:


Sandstone Overland Park, LLC,
a Delaware limited liability company


By:    JTL AREP Investments I, LLC,
a Delaware limited liability company
its sole member


By:    JTL 4 Pack, LLC,
a Delaware limited liability company
its Managing Member




By: __________________________
James E. Lippert
Manager


ASSIGNEE:


____________________________________,
a __________________________________




By:    _______________________________
Name: ______________________________
Title: _______________________________

47

--------------------------------------------------------------------------------










THE STATE OF __________    §
§
COUNTY OF ____________    §


BEFORE ME, the undersigned, notary public in and for the State of __________, on
this day personally appeared James E Lippert, the Manager of JTL 4 Pack, LLC, a
Delaware limited liability company, the Managing Member of the Sole Member of
Assignor, and, being known to me as the person whose name is subscribed to the
foregoing instrument, acknowledged to me that such person executed the same for
the purposes and consideration therein expressed and on behalf of said company
and Assignor.


Given under my hand and seal of office this _____ day of ____________, 20___.




                                                
Notary Public in and for the State of __________
Notary's Name Printed:
                                                
My Commission Expires:
                                                

48

--------------------------------------------------------------------------------










THE STATE OF __________    §
§
COUNTY OF _____________    §


BEFORE ME, the undersigned, notary public in and for the State of __________, on
this day personally appeared _________________________, the ____________________
of _________________________, a ____________________, and, being known to me as
the person whose name is subscribed to the foregoing instrument, acknowledged to
me that such person executed the same for the purposes and consideration therein
expressed and on behalf of said limited liability company.


Given under my hand and seal of office this _____ day of ____________, 20___.






                                                
Notary Public in and for the State of         
Notary's Name Printed:
                                                
My Commission Expires:
                                                




Exhibit A    Personalty
Exhibit B    Real Property
Exhibit C    Tenant Leases
Exhibit D    Contracts
Exhibit E    License Agreements
Exhibit F    Seller’s Certificate
Exhibit G    Owner’s Affidavit

49

--------------------------------------------------------------------------------






EXHIBIT E


SELLER’S CERTIFICATE




Certification Of Representations And Warranties Of Seller
This Certification of Representations and Warranties of Seller (this
"Certification"), is made as of the _____ day of ____________, 2014, by
_________________, a ________________________ (“Seller”).


W I T N E S S E T H :


WHEREAS, Seller entered into that certain Agreement of Purchase and Sale (as
amended, the "Purchase Agreement") dated as of ____________________, with
_____________________ ("Purchaser"), with respect to the sale and purchase of
certain property located at in the County of Johnson, State of Kansas, as more
particularly described in the Purchase Agreement;


WHEREAS, in accordance with the terms of the Purchase Agreement, Seller is
required to reaffirm and certify certain representations and warranties made in
the Purchase Agreement.


NOW, THEREFORE, for and in consideration of the purchase price paid by Purchaser
to Seller, the receipt and sufficiency of which is hereby acknowledged by
Seller, Seller hereby certifies that the representations and warranties made by
Seller in Section 9.1 of the Purchase Agreement, or any other document or
instrument delivered to Purchaser or its representatives, are correct and
complete, in all material respects, and so remain correct and complete, in all
material respects, as of the date hereof.


IN WITNESS WHEREOF, Seller has executed this Certification under seal, the day
and year first above written.
[SIGNATURE ON FOLLOWING PAGE]

50

--------------------------------------------------------------------------------






SELLER:
Sandstone Overland Park, LLC,
a Delaware limited liability company
 
By: JTL AREP Investments I, LLC,
                            a Delaware limited liability company
its sole member
 
                            By: JTL 4 Pack, LLC,
                            a Delaware limited liability company,
its Managing Member
 
                            By: __________________________
                                James E. Lippert
Manager

51

--------------------------------------------------------------------------------






EXHIBIT F


REVISED RENT ROLL


Certification Of Rent Roll


This Certification of Rent Roll (this "Certification"), is made as of the _____
day of ____________, 2014, by _________________, a ________________________
(“Seller”).


W I T N E S S E T H :


WHEREAS, Seller entered into that certain Agreement of Purchase and Sale (as
amended, the "Purchase Agreement") dated as of ____________________, with
________________, with respect to the sale and purchase of certain property
located in the County of Johnson, State of Kansas, as more particularly
described in the Purchase Agreement (capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Purchase
Agreement); and


WHEREAS, in accordance with the terms of the Purchase Agreement, Seller is
required to deliver at Closing a certified rent roll for the Property current as
of the business day immediately prior to the Closing Date and stating the amount
of all of the Tenant Deposits held by Seller under each Lease (the “Revised Rent
Roll”).


NOW, THEREFORE, for and in consideration of the purchase price paid by Purchaser
to Seller, the receipt and sufficiency of which is hereby acknowledged by
Seller, Seller hereby certifies that the Revised Rent Roll is correct and
complete, in all material respects, as of the date hereof.


IN WITNESS WHEREOF, Seller has executed this Certification under seal, the day
and year first above written.


                        
SELLER:
                        
Sandstone Overland Park, LLC,
a Delaware limited liability company
 
By: JTL AREP Investments I, LLC,
                            a Delaware limited liability company
its sole member
 
                            By: JTL 4 Pack, LLC,
                            a Delaware limited liability company,
its Managing Member
 
                            By: __________________________
                                James E. Lippert
                        Manager

52

--------------------------------------------------------------------------------







53

--------------------------------------------------------------------------------






EXHIBIT G


ERISA LETTER




____________________, 20___


Sandstone Overland Park, LLC
9201 Ward Parkway, Suite 200
Kansas City, Missouri 64114


Re:    Acquisition of [**Project Name**] in [**City, State**]


Ladies and Gentlemen:


The undersigned represents to you that the undersigned, or any affiliates
thereof, or any firm, person or entity providing financing for the purchase of
the entire interest of _____ _______________________ in the above-described
property (the "Property") are not using the assets of an employee benefit plan
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended ("ERISA") and covered under Title I, Part 4 of the ERISA or
Section 4975 of the Internal Revenue Code of 1986, as amended, in the
performance or discharge of its obligations under that certain Agreement of
Purchase and Sale dated __________________, 20___, with respect to the Property
by and between _____ Real Estate Limited Partnership, as Seller, and the
undersigned, as Purchaser, including the acquisition of the Property.


Very truly yours,


____________________________________,
a __________________________________




By:    _______________________________
Name: ______________________________
Title: _______________________________



54

--------------------------------------------------------------------------------




EXHIBIT H


NOTICE TO TENANTS




, 20___




                        
                        
                        


Dear Tenant:


You are hereby notified that ___________________, a Delaware limited liability
company ("Seller"), the current owner of [**Project Name**] in [**City, State**]
(the "Property"), and the current owner of the landlord's interest in your lease
in the Property, has sold the Property to _________________________, a
____________________ ("New Owner"), whose address is
______________________________, as of the above date. In connection with such
sale, Seller has assigned and transferred its interest in your lease and any and
all security deposits thereunder or relating thereto to New Owner, and New Owner
has assumed and agreed to perform all of the landlord's obligations under your
lease (including any obligations set forth in your lease to repay or account for
any security deposits thereunder) from and after such date.


Accordingly, (a) all of your obligations under the lease from and after the date
hereof, including your obligation to pay rent, shall be performable to and for
the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease, including any obligations to repay
or account for any security deposits hereunder, shall be the binding obligation
of New Owner and its successors and assigns. As of the date hereof, our records
show the amount of your security deposit is $____________.


Unless and until you are otherwise notified in writing by New Owner, the address
of New Owner for all purposes under your lease is:


                    
                    
                    

55

--------------------------------------------------------------------------------








Very truly yours,


SELLER:


Sandstone Overland Park, LLC,
a Delaware limited liability company


By:    JTL AREP Investments I, LLC,
a Delaware limited liability company
its sole member


By:    JTL 4 Pack, LLC,
a Delaware limited liability company




By: __________________________
James E. Lippert
Manager






NEW OWNER:


____________________________________,
a __________________________________




By:    _______________________________
Name: ______________________________
Title: _______________________________

56

--------------------------------------------------------------------------------








EXHIBIT I


SERVICE CONTRACTS AND LICENSE AGREEMENTS


[On File with Company]

57

--------------------------------------------------------------------------------






EXHIBIT J


RENT ROLL


[On File with Company]

58

--------------------------------------------------------------------------------






EXHIBIT K


EXCLUDED PROPERTY


For all properties the following intangible property shall be excluded:


Bank accounts, certificates of deposit, securities, bonds, cash and cash
equivalents, and accounts receivable maintained by Seller in connection with the
Property (excluding Tenant Deposits).


The following property for each location shall be further excluded:


Estancia at Vista Ridge:


None


Sandstone Creek:


Contents of unit #4309
Four - Wheeler ATV
Sheet Rock Jack
HEPA Vacuum Cleaner


Stoneridge Farms:


None


Vineyards:


None



59

--------------------------------------------------------------------------------






EXHIBIT L


PROPERTY MAINTENANCE AND REPAIR WORK




1.    Tree/shrub removal/trimming


2.    Emergency light replacement (non -working)


3.
Sprinkler replacement (painted heads or non-working) and smoke detector
replacement (non-working or too old per building code)



4.    Termite treatment


5.    Dryer Vent Cleaning


6.    Pressure Washing


7.    Hot water heater repair/missing parts


8.    Sidewalk repair (trip hazards)


9.    Roof Repairs


10.    Siding and trim repair/replacement

60

--------------------------------------------------------------------------------










EXHIBIT M


OWNER’S AFFIDAVIT


[On File with Company]

61